Order issued February 25, 2015




                                      S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-13-00978-CR
                                 No. 05-13-00979-CR
                      ________________________________________

                         ROY CURTIS STUART, JR., Appellant

                                            V.

                         THE STATE OF TEXAS, Appellee


                                       ORDER

                 Before Chief Justice Wright and Justices Myers and Brown

       Based on the Court’s opinion of this date, we GRANT the September 17, 2014 motion of

Riann C. Moore for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk

of the Court to remove Riann C. Moore as counsel of record for appellant. We DIRECT the

Clerk of the Court to send a copy of this order and all future correspondence to Roy Curtis

Stuart, Jr., TDCJ No. 1870750, Coffield Unit, 2661 FM 2054, Tennessee Colony, Texas, 75884.




                                                 /Carolyn Wright/
                                                 CAROLYN WRIGHT
                                                 CHIEF JUSTICE